Citation Nr: 0103564	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-24 492	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 decision by the Washington, 
D.C. Department of Veterans Affairs (VA) Regional Office 
(RO).  During the pendency of this appeal, jurisdiction over 
the case was transferred to the Baltimore, Maryland, RO.



FINDINGS OF FACT

1. Service connection for pes planus was denied by the Board 
in October 1983.  

2. The evidence received since the October 1983 decision is 
so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim of service 
connection.



CONCLUSIONS OF LAW

1.  The Board's October 1983 decision, which denied the 
veteran's claim of service connection for pes planus, is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§  
20.1100, 20.1105 (2000).

2.  New and material evidence has been received to reopen the 
claim of service connection for pes planus.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156, 3.303, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2000); 38 C.F.R. §§  3.303(a), 3.306 (2000).  

The record reflects that the Board denied the veteran's claim 
for service connection for pes planus in December 1982.  That 
decision was reconsidered by the Board in October 1983.  In 
September 1984, the RO again denied the veteran's claim for 
service connection pes planus.  However, there is no 
indication within the record that the veteran was notified of 
this denial.  Accordingly, because the veteran did not 
receive written notification of the September 1984 rating 
action, that determination did not become final.  See 
38 U.S.C.A. § 5104(a), (b) (West 1991); Best v. Brown, 10 
Vet. App. 322, 325 (1997); 38 C.F.R. §§ 3.104(a), 20.1103 
(2000).  

However, although the RO's September 1984 decision is not 
final, the Board's October 1983 decision is final and the 
current claim of service connection may be considered on the 
merits only if "new and material evidence" has been 
received since that decision.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, the Board finds that the evidence 
received since the October 1983 decision is new and material.  
Specifically, the evidence received since the October 1983 
denial includes an opinion from a private physician dated in 
May 1983, which noted that the veteran's pes planus had 
increased in severity beyond normal progression in service.  
This is significant because the October 1983 decision was 
based upon a finding of no aggravation of the preexisting pes 
planus.  The Board further notes that it was specifically 
indicated in the October 1983 decision that this opinion was 
not considered at that time.

Given the above evidence, the Board finds that this newly 
received information is new and material evidence and is thus 
sufficient to reopen the claim.  This evidence of aggravation 
was offered by a physician who treated the veteran for 
approximately thirteen years.  Indeed, it is especially 
significant because the examiner had treated him for this 
condition since October 1970, i.e., within two months of the 
veteran's discharge from active duty.  Because this was not 
previously available, the newly received evidence is so 
significant that it must be considered to fairly decide the 
merits of the underlying claim.  Consequently, the Board 
concludes that the claim should be reopened.  


ORDER

New and material evidence has been presented sufficient to 
reopen a claim of service connection for pes planus, to this 
extent, the appeal is granted.

REMAND

Turning to the underlying claim of service connection, there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of the claim 
of entitlement to service connection for pes planus is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to issue a decision on 
these issues at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand of this issue is required.  

Accordingly, in order to ensure due process in this case and 
in an effort to assist the veteran in the development of his 
claim, this case is REMANDED for the following actions:

1. The RO should ask the veteran, with the 
assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for his pes planus.  
The RO should make arrangements to 
obtain all medical records from all the 
sources reported by the veteran.  If 
private medical treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
informed and afforded an opportunity to 
obtain the records.  Efforts to obtain 
any records that are not already on file 
should be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.

2. Upon completion of the above, the RO 
should review the entire file and 
undertake any development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, including the 
notice provisions contained therein.  
An examination should be conducted and 
a medical opinion should be sought on 
the question of whether the pes planus 
was aggravated beyond normal 
progression during military service.  
The examiner should be asked to 
specifically diagnose the disability 
found relative to the veteran's claim 
of service connection, and provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
pes planus was chronically worsened 
during or as a result of his military 
service.  If no disability is found, 
or no link to military service is 
found, such findings and conclusions 
should be affirmatively stated and 
reconciled with the May 1983 opinion.

3. The RO should review the claims folder 
and ensure that all of the requested 
development actions have been 
completed in full.  Specific attention 
is directed to the examination report 
to ensure that it complies with the 
directives of this remand.  If the 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 
Vet.App. 268 (1998).

4. Thereafter, the RO should readjudicate 
the claim for service connection for 
pes planus.  The RO must consider all 
the evidence of record, including that 
obtained as a result of this remand.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If the benefit remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review, if in order.  
The veteran need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals



 

